        Case 3:19-mj-04453-LL Document 24 Filed 10/16/19 PageID.38 Page 1 of 4




1 ROBERT S. BREWER, JR.
  United States Attorney
2 SABRINA L. FEVE
  Assistant United States Attorney
3 California Bar No. 226590
  Federal Office Building
4 880 Front Street, Room 6293
  San Diego, California 92101-8893
5 Telephone: (619) 546-6786
  Email: Sabrina.Feve@usdoj.gov
6
  Attorneys for United States of America
7
8                             UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                         Case No. ___________
11          Plaintiff,
                                                        JOINT MOTION FOR
12                       v.                             AUTHORIZATION TO DISCLOSE
13                                                      DISCOVERY MATERIALS AND
      MATTHEW ISAAC WOLFE (2),                          PROPOSED PROTECTIVE
14    RUBEN ANDRE GARCIA (3),                           ORDER
      VALORIE MOSER (4),
15
16          Defendants.
17
18
           The plaintiff, United States of America, through its counsel, Robert S. Brewer,
19
     Jr., United States Attorney, and Joseph Green and Sabrina L. Fève, Assistant United
20
     States Attorneys, and the above identified defendants, through their respective counsel,
21
     hereby jointly move pursuant to Rule 16(d) of the Federal Rules of Criminal Procedure,
22
     and 18 U.S.C. § 3771(a), for this Court to enter a protective order in order to: (1) prevent
23
     premature and unwarranted disclosure of evidence to other defendants, as well as other
24
     targets, subjects, and unrelated third parties, (2) protect sensitive personally identifiable
25
     information and privacy interests of victims, and other third parties, and (3) protect
26
     defendants, informants, agents, and their respective family members from reprisal. This
27
     motion is based upon the files and records of this case and the following representations:
28
        Case 3:19-mj-04453-LL Document 24 Filed 10/16/19 PageID.39 Page 2 of 4




 1         1.    The Complaint in this case charges defendants MICHAEL JAMES
 2 PRATT, MATTHEW WOLFE, and RUBEN ANDRE GARCIA with three counts of
 3 sex trafficking by force, fraud, or coercion, in violation of 18 U.S.C. § 1591(a) and
 4 (b)(1), and charges these three defendants and VALORIE MOSER with one count of
 5 conspiracy to commit sex trafficking by force, fraud, or coercion, in violation of 18
 6 U.S.C. § 1594(c), as well as criminal forfeiture provisions. The complaint alleges that
 7 at least five women were victims of the conspiracy. The Government’s investigation
 8 remains ongoing with respect to additional crimes and additional defendants.
 9         2.    The discovery to be provided by the Government includes sensitive
10 information, whose unrestricted dissemination could adversely affect law enforcement
11 interests in pending investigations and the privacy interests of third parties. The
12 discovery to be provided by the Government includes names, person identifiable
13 information (“PII,” which can include Social Security numbers and dates of birth),
14 means of identification, contact information, financial records, and other private
15 information about numerous victims and coconspirators of the conspiracy alleged in the
16 Complaint. Unauthorized, or even inadvertent, dissemination of the information could
17 expose the victims to further criminal activity, and could significantly harm their dignity
18 and privacy interests.     18 U.S.C. §§ 3771(a)(1), and (8).          The PII, means of
19 identification, and contact information itself could be used, sold, or traded to cause
20 further economic harm to the victims and other third parties.
21        3.    Redaction of all sensitive information would be impracticable because of
22 the volume and complexity of the discovery, and because of the relevance of common
23 victim identities in different sets of documents, such as victim interview reports, and
24 financial records. The Government seeks to produce this sensitive information to
25 defense counsel without significant redactions, but with the protections set forth in the
26 proposed protective order.
27       4.    Recognizing the sensitivity of the discovery and the privacy interests of
28 the victims and other third parties, the parties hereby move that the defendant, defense
                                                2
        Case 3:19-mj-04453-LL Document 24 Filed 10/16/19 PageID.40 Page 3 of 4




 1 counsel, paralegals, investigators, law clerks, secretaries, experts, assistants,
 2 interpreters, office personnel, and employees shall not disclose the substance of any
 3 discovery material received from the Government, including all reports, financial
 4 records, and other documents, to any third party, unless such material is already a matter
 5 of public record, without prior approval of this Court. Defense counsel and his or her
 6 paralegals, law clerks, secretaries, experts, investigators, assistants, interpreters, office
 7 personnel and employees, agree to review discovery with the defendant, and shall not
 8 provide a copy of any discovery to defendant, or leave a copy of the discovery with
 9 defendant.
10         5.     The parties further move and agree that the discovery produced by the
11 United States Attorney, Assistant United States Attorneys, paralegals, law clerks, and
12 legal assistants assigned to this case (hereafter collectively referred to as “the
13 Government”) may not be copied, reproduced, or further disseminated in any way or by
14 any other person or entity who is not a part of the defense team including defense
15 counsel, paralegals, law clerks, secretaries, experts, investigators, assistants,
16 interpreters, office personnel, and employees of defense counsel.
17         6.     The parties further move and agree that nothing contained herein shall
18 prevent the Government, or any defendant or their counsel, from disclosing such
19 discovery material to any other attorneys working for the Government, the defendants
20 or their counsel agents (federal, state or local), paralegals, law clerks, secretaries,
21 experts, investigators, assistants, office personnel, employees, and any other person
22 who is working for the Government or the defendants and their counsel (collectively
23 referred to as “assistants”) in the investigation or preparation of this case or, with respect
24 to the Government and its assistants only, in other criminal investigations, without prior
25 court order. Further, nothing contained herein shall preclude the Government,
26 defendants or their counsel, or their respective assistants from conducting an
27 investigation of the facts of this case on behalf of the Government or said defendants,
28 or with respect to the Government and its assistants only, from conducting an
                                                  3
        Case 3:19-mj-04453-LL Document 24 Filed 10/16/19 PageID.41 Page 4 of 4




 1 investigation of other criminal activity, including interviewing witnesses disclosed by
 2 said discovery materials, or from taking statements from witnesses disclosed by said
 3 discovery materials, or from asking said witnesses if they themselves have made prior
 4 statements to the Government that are disclosed in the discovery materials, and about
 5 the contents of such statements. In connection with any such investigation, it shall not
 6 be necessary that the Government, the defendants or their counsel, or their respective
 7 assistants, obtain prior permission of this Court.
 8         7.     The parties jointly move and agree that, should counsel withdraw or be
 9 disqualified from participation in this case, any material received and any copies derived
10 therefrom, shall be returned to the Government within 10 days.
11         8.     Finally, the parties jointly move and agree that each counsel shall be
12 required to communicate the substance of this order and explain it to their clients and
13 assistants before disclosing the substance of the discovery to their clients or assistants.
14
15         DATED: October 16, 2019
16
17                                                   Respectfully submitted,
18                                                   ROBERT S. BREWER, JR.
                                                     United States Attorney
19
20
     Dated:     10/16/2019                           /s/ Sabrina L. Feve, Joseph S. Green
21                                                   SABRINA L. FEVE/ JOSEPH GREEN
                                                     Assistant U.S. Attorneys
22
23 Dated:       10/16/2019                           /s/ Keith H. Rutman
                                                     Keith H. Rutman
24                                                   Attorney for Matthew Isaac Wolfe

25 Dated:       10/16/2019                           /s/ Gretchen C. VonHelms
                                                     Gretchen C. VonHelms
26                                                   Attorney for Ruben Andre Garcia

27 Dated:       10/16/2019                           /s/ Anthony E. Colombo, Jr.
                                                     Anthony E. Colombo, Jr.
                                                     Attorney for Valorie Moser
28
                                                 4
